Citation Nr: 1635331	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, to include left wrist arthritis and left wrist strain.  

2.  Entitlement to service connection for right wrist disability, to include right wrist arthritis and right wrist strain.  

3.  Entitlement to service connection for a left hand disability, to include left hand arthritis.  

4.  Entitlement to service connection for right elbow disability, to include right elbow arthritis and right elbow strain.  

5.  Entitlement to service connection for an upper respiratory disorder, to include as due to chemical and/or other environmental hazard exposure.  

6.  Entitlement to service connection for a skin disorder and discoloration, to include as due to chemical and/or other environmental hazard exposure.  

7.  Entitlement to service connection for pharyngitis, to include as due to chemical and/or other environmental hazard exposure.  

8.  Entitlement to service connection for a memory- and sleep-related disorder, to include as due to chemical and/or other environmental hazard exposure.  

9.  Entitlement to service connection for early menopause, to include as due to chemical and/or other environmental hazard exposure.  


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon: a July 2010 rating decision which, in pertinent part, denied entitlement to service connection for bilateral wrist, left hand, and right elbow disabilities; and a September 2013 rating decision, which, in pertinent part, denied entitlement to service connection for an upper respiratory disorder, a skin disorder, pharyngitis, a memory- and sleep-related disorder, and early menopause.  

The Board observes that various documents have been added to the Veteran's claims file since the issuance of the March 2013 Statement of the Case, including VA treatment records.  Although these files were added to the Veteran's claims file without a waiver of initial review of the evidence by the Agency of Original Jurisdiction, the Board finds that it may proceed to adjudicate the claims for service connection for bilateral wrist and left hand disabilities with no prejudice to the Veteran, as this evidence is either not relevant to these claims, or it is duplicative of evidence that was previously associated with the claims file.  

The issues of entitlement to service connection for a right elbow disability, an upper respiratory disorder, a skin disorder, pharyngitis, a memory- and sleep-related disorder, and early menopause are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's left wrist disability, diagnosed as De Quervain's disease and tenosynovitis of the wrist extensor, extensor carpi ulnaris, and flexor carpi ulnaris tendons, initially manifested in service, or is otherwise etiologically related to her active military service.  

2.  The preponderance of the evidence is against a finding that the Veteran's right wrist disability, diagnosed as De Quervain's disease and tenosynovitis of the wrist extensor, extensor carpi ulnaris, and flexor carpi ulnaris tendons, initially manifested in service, or is otherwise etiologically related to her active military service.  

3.  The preponderance of the evidence is against a finding that the Veteran has a current left hand disability, to include arthritis of the left hand.  

4.  There is no evidence of record indicating the presence of arthritis of either wrist or the Veteran's left hand within one year of the Veteran's separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left wrist disability, diagnosed as De Quervain's disease and tenosynovitis of the wrist extensor, extensor carpi ulnaris, and flexor carpi ulnaris tendons, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for entitlement to service connection for a right wrist disability, diagnosed as De Quervain's disease and tenosynovitis of the wrist extensor, extensor carpi ulnaris, and flexor carpi ulnaris tendons, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for entitlement to service connection for a left hand disability, to include arthritis of the left hand, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The RO provided pre-adjudication notice pertaining to the Veteran's claims for service connection for bilateral wrist and left hand disabilities, by letter, in April 2010.  The Board finds that VA has therefore fulfilled its duty to notify the Veteran with respect to these claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, adequately identified post-service medical treatment records, and lay statements have been associated with the record.  

With respect to service treatment records, the Board notes that according to an October 2009 VA memorandum, service treatment records for the Veteran were unavailable.  The memorandum also provided that all efforts to obtain the records had been exhausted, that future attempts to locate such files would be futile, and that the Veteran had provided copies of service treatment records.  The Veteran was informed of the unavailability of service treatment records in an October 2009 letter.  The Board observes that the claims file includes service treatment records submitted by the Veteran in August 2009, in addition to service treatment records that appear to have been submitted by the Veteran in March 2010 and October 2012.  These service treatment records include those from the Veteran's active duty and reserves service.  Additionally, based on a statement from the Veteran and VA Forms 21-4142 filed in April 2010, it appears that the service treatment records included in the claims file encompass the injuries and treatment pertinent to the instant claims.  In light of this history, the Board finds that VA has no further duty to attempt to obtain outstanding service treatment records prior to adjudicating the instant claims.  Nevertheless, to the extent that there are missing service treatment records due to no fault of the Veteran, the Board has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

Concerning private treatment records, the Veteran filed a VA Form-2142 in August 2013, which authorized VA to obtain private medical treatment records pertaining to gynecological issues, menopausal issues, dermatology issues, and weight loss.  While these treatment records have not been obtained, they do not appear to be relevant to the instant claims.  Moreover, in an October 2013 letter, VA informed the Veteran of the fact that it had not received the requested records.  Accordingly, the Board finds that VA has no further duty to attempt to obtain these private treatment records prior to adjudicating the instant claims.  

Finally, the Veteran was afforded a VA joints examination in April 2010.  A review of the examination report indicates that, with respect to the Veteran's claims for service connection for bilateral wrist and left hand disabilities, the examiner reviewed the Veteran's service and post-service medical treatment records, conducted a thorough examination of the Veteran, and offered medical opinions based on his examination of the Veteran, her medical history, and her contentions.  As such, the April 2010 VA examination appears to have been both thorough and fully adequate, and an additional medical examination or opinion is not necessary to decide the instant claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning the instant claims of entitlement to service connection, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to her claims is required for VA to comply with its duty to assist.  

II.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that she is entitled to service connection for bilateral wrist and left hand disabilities due to injuries that occurred during active service.  As set forth in her October 2010 notice of disagreement and April 2013 VA Form 9, the Veteran maintains that she suffers from chronic pain in her wrists and left hand, and that the pain is worsening.  

As an initial matter, because some of the instant claims involve the same in-service events and/or medical evidence, the factual background and legal analysis will be combined where appropriate.  

In an October 1984 report of medical examination on entrance to service, the Veteran was clinically evaluated as normal with respect her spine and other musculoskeletal systems.  

The Veteran's service treatment records show that in July 1985, she received treatment pertaining to her right hand and wrist after falling from a top bunk one day prior.  There was some swelling and tenderness, but an X-ray was negative for fractures.  The veteran was noted to have a contusion of the right hand and wrist.  Approximately two weeks later, the Veteran continued to complain of swelling and pain, and there was decreased range of motion (ROM) of the Veteran's right wrist.  The treating physician noted an assessment of right wrist sprain.  The treatment plan included a thumb spika cast for two to three weeks.  The Veteran's cast was removed in August 1985, and the treatment record notes that the Veteran continued to report pain.  The treating physician noted an assessment of possible ligament injury, contractures, and noted that a tendon-based injury was doubtful.  The treatment plan included physical therapy.  

According to a December 1986 treatment record, the Veteran fell onto the back of her left hand and wrist one day prior, and she exhibited swelling over her dorsal hand, decreased ROM of the wrist, and decreased ROM of unidentified fingers secondary to pain with full extension.  An X-ray of the Veteran's left hand and wrist showed soft tissue swelling but no evidence of facture.  The treating physician rendered an assessment of soft tissue injury of the left hand.  

At a January 1987 follow-up treatment, the Veteran complained of left hand pain, swelling, discoloration, and difficulty moving multiple fingers due to pain.  On physical examination, the Veteran was noted to have discoloration of the dorsal hand due to a severe contusion, swelling, and tenderness at the wrist joint and the 2nd, 3rd, and 4th metacarpals.  The Veteran was noted to have decreased ROM secondary to pain.  An X-ray was negative for fractures or significant abnormalities.  The assessment was wrist sprain, and the treatment plan was to wear a cast for two weeks.  Occupational therapy records dated in January and February 1987 demonstrate that the Veteran received physical therapy for her left wrist and hand for pain control and active ROM improvement.  A February 25, 1987 occupational therapy record indicates that the Veteran continued to report residual pain and some difficulty with daily living tasks, and she reported that her left hand was sensitive to cold weather.  The assessment noted that the Veteran's left hand active ROM was near normal, but there was decreased grip strength of the left hand.  

A November 1987 physical data report notes that the Veteran's condition was such that she was considered physically qualified for separation, or, for reexamination provided that certain requirements were met.  There is no report of medical examination on separation from active duty service of record.  

According to an August 1992 report of medical examination from the Veteran's service in the U.S. Army Reserves, her spine and other musculoskeletal systems were clinically evaluated as normal, and her physical examination was noted to be within normal limits.  

Following service, the Veteran was afforded a VA examination for her bilateral wrists and left hand in April 2010.  According to the examination report, the Veteran reported constant pain in her bilateral wrists, left hand, and right elbow that existed since service.  She described her pain as progressive in nature, and indicated that she would have episodes of sharp pain with cramping and spasm in the forearm, as well as radiating pain from the right elbow to the hand and fingers, with no particular distribution; the Veteran reported that she experienced numbness and tingling in the fingers as a result.  The Veteran described swelling, stiffness, and weakness in the wrists and right elbow, and she stated that she has dropped items from her grasp as a result.  The Veteran reported that her hands would get cold and that her pain was worsened with cold weather.  She also indicated that any repetitive twisting, lifting, pushing, pulling, reaching, grasping, writing, or computer work aggravated her pain.  According to the Veteran, her pain progressed throughout the day, and depending on the severity of a flare-up, she required between a night's rest and two to three days for pain to subside to "average" painful levels.  The Veteran utilized rest, ice, and ibuprofen as alleviating factors, and occasionally, an Ace bandage for her wrist.  
On physical examination, there was no noted swelling, erythema, or discoloration of the Veteran's bilateral upper extremities.  With respect to the Veteran's bilateral wrists and left hand specifically, palpation revealed tenderness of the left forearm extensor and flexor muscles, extensor pollicis brevis, extensor pollicis longus, flexor carpi ulnaris, extensor carpi ulnaris, dorsal extensor tendons at the wrist, and volar wrist tenderness bilaterally.  There was also left-sided medial and lateral epicondyle and antecubital fossal tenderness.  The Veteran's ROM was 60 degrees of flexion, 70 degrees of extension, 20 degrees of ulnar deviation, and 20 degrees of radial deviation, bilaterally, which was limited by pain.  The Veteran exhibited increased pain on repetitive motion testing, bilaterally, but there was no change in ROM.  The Veteran was able to make a fist with the pads of her fingers touching her palmar crease, bilaterally, and she was able to extend all of her fingers to zero degrees, bilaterally.  Strength testing revealed 3.5/5 strength with flexion and extension, ulnar deviation, radial deviation, and grip strength.  There was negative Tinel's sign at the elbow, negative Tinel's sign at the wrist, positive bilateral Finkelstein, positive pain of the extensor tendons at the wrist, as well as the flexor carpi ulnaris and extensor carpi ulnaris, bilaterally.  There was no laxity on anterior, posterior, ulnar deviation, or radial deviation stress testing bilaterally.  There was no instability or laxity on stress testing of the left hand at the carpometacarpal joints or metacarpophalangeal joints throughout.  

According to April 2010 VA X-ray reports, which are referenced in the examination report, X-rays of the Veteran's bilateral wrists revealed no evidence of significant degenerative changes, fractures, or dislocation.  There was minimal positive ulnar variance bilaterally, but the impression was no significant radiographic abnormality.  With respect to the Veteran's left hand, there was no indication of significant degenerative changes, fractures, or dislocation.  The impression was unremarkable left hand.  

With respect to the Veteran's wrists, the examiner rendered diagnoses of bilateral De Quervain's disease and tenosynovitis of the bilateral wrist extensor, extensor carpi ulnaris, and flexor carpi ulnaris tendons.  According to the examiner, the left hand examination was negative for any current diagnoses.  

The examiner discussed the Veteran's in-service injuries to her left hand and bilateral wrists.  The examiner opined that the Veteran's current bilateral wrist and left hand conditions were less likely than not caused by, or otherwise the result of, the injuries that she sustained and for which she was treated during service.  The examiner provided that he was unable to link the Veteran's in-service injuries to her bilateral wrists and left hand to his objective findings during the examination.  The examiner noted that there was no nexus.

The examiner specifically referenced the December 1986 documentation of a fall on the back of her hand on the left side, which resulted in swelling to the dorsal aspect of the wrist and hand and X-rays were negative.  The examiner observed that the Veteran continued to be treated for this through January 1987, and was placed in a cast for two weeks and sent to Physical Therapy.  The examiner noted that in July 1985, there is notation of injury to the right wrist, which was diagnosed as a sprain, with negative X-rays, and treatment with a cast.  The examiner noted that there was no documentation of any residual ill effects on exit examination.

The Board observes that the service treatment records contained within the Veteran's claims file do not include a separation report of medical examination.  Additionally, a November 1987 physical data and aptitude tests scores report upon release from active duty provides that the Veteran's physical condition was such that she was considered physically qualified for separation.  Thus, while it appears that the Veteran may not have had a separation examination, her service treatment records do include an August 1992 report of medical examination from her service in the U.S. Army Reserves.  Thus, the Board finds that it is reasonable to conclude that the August 1992 report of medical examination is the "exit examination" to which the examiner referred.

The examiner noted that the Veteran reported constant pain since military service that was increasing over time.  The examiner added that based on the lack of documented treatment, in addition to the Veteran's reports that she had not received treatment, she had not received any treatment for her wrists or hands since her military service.  Based on the Veteran's report, she self-treated her conditions with ice, ibuprofen, and use of an Ace bandage on occasion.  
At a May 2012 VA rehabilitative medicine EMG consult pertaining primarily to right elbow pain, the treating provider noted that the Veteran's strength was slightly decreased at her right wrist and finger extensors, which was pain-related.  There was no EMG or nerve conduction velocity evidence of carpal tunnel syndrome on the right side.  

	Analysis: Bilateral Wrists

As noted above, to establish service connection, there must be evidence of: a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

Given the Veteran's diagnoses of bilateral De Quervain's disease and tenosynovitis of the bilateral wrist extensor, extensor carpi ulnaris, and flexor carpi ulnaris tendons, the Shedden element of a current disability is met for the Veteran's bilateral wrist claims.  See id.  The Shedden element of an in-service incurrence or aggravation of a disease or injury is also met given the Veteran's in-service diagnoses of, and treatment for, right and left wrist sprains.  See id.  However, in general, a veteran seeking disability benefits must also establish an etiological connection between the disease or injury incurred in service and her current disability.  See id.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's current bilateral wrist disabilities, as the weight of the evidence is against a finding that these disabilities were caused by, or are otherwise etiologically related to, her active service.  

Although the Veteran has maintained that her bilateral wrist disabilities manifested during, or are otherwise due to, active service, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Specifically, the Board finds that the April 2010 VA examination report offers the most probative evidence regarding the question of whether the Veteran's bilateral wrist disabilities are related to her active service.  

In opining that it is less likely than not that the Veteran's bilateral wrist disabilities were caused by, or are otherwise the result of, the injuries the Veteran sustained during active service, the April 2010 examiner based his opinion on consideration of the objective evidence of record, to include a lack of a noted residual ill effects pertaining to the Veteran's wrists in the August 1992 report of medical examination, the lack of medical treatment for her bilateral wrists following service, and the Veteran's contentions.  The Board notes that the passage of many years between discharge from active service and the lack of medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).  In addition to stressing that there was no documentation of any treatment for the Veteran's bilateral wrist disabilities since separation from service in 1987, the examiner provided that he was unable to establish a link or nexus between the Veteran's in-service injuries and her current condition based on his objective findings.  The Board also observes that the examiner's opinion is not based solely on the lack of medical treatment for the Veteran's bilateral wrists since service as the examiner specifically noted the Veteran's self-treatment with the icing, ibuprofen, as well as Ace bandages.  Given the examiner's conclusion and the fact that it is supported by a reasoned medical explanation based on relevant evidence of record, including the Veteran's reported history, and the examiner's medical knowledge and skill, the Board finds the examiner's opinion highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Moreover, as the only competent medical evidence of record weighs against a finding that a nexus exists between an in-service disease or injury and the Veteran's bilateral wrist disabilities, namely, bilateral De Quervain's disease and tenosynovitis of bilateral wrist extensor, extensor carpi ulnaris, and flexor carpi ulnaris tendons, the Board concludes that entitlement to service connection is not warranted on a direct basis.  

In reaching this conclusion, the Board has considered the Veteran's contentions and notes that there is no indication that the Veteran has medical training or expertise.  Thus, as a lay witness, the Veteran is competent to report on factors such as her medical history and observable symptomatology, such as pain and swelling.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Further, while recognizing that there is no documentation of medical treatment pertaining to the Veteran's wrists between her separation from service and the date of her claim, the Board has no reason to doubt the Veteran's contention that she has experienced pain in both of her wrists and that the pain is worsening.  Nevertheless, determining the potential cause(s) of bilateral De Quervain's disease and tenosynovitis of bilateral wrist tendons is beyond the scope of lay observation; thus, a determination as to the etiology of the Veteran's bilateral wrist disabilities requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of her bilateral wrist disabilities.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Moreover, as noted above, despite the Veteran's subjective report of constant pain since military service, the April 2010 VA examiner opined that there was no nexus between the Veteran's in-service injuries and her current condition, and this opinion was based on relevant evidence of record, physical examination of the Veteran, and the examiner's medical knowledge and skill.  

Finally, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Although the Veteran's claims were for service connection for arthritis from right and left wrist injuries, there is no indication in the record of arthritis of either wrist.  Thus, where, as here, the record does not contain any evidence of arthritis of either wrist within one year of separation from service, service connection on a presumptive basis is not warranted.  

In summary, despite the Veteran's in-service treatment for wrist injuries and her reports of chronic bilateral wrist pain, the weight of the evidence is against a finding that a nexus exists between the Veteran's active duty service and her current bilateral wrist disabilities, namely, bilateral De Quervain's disease and tenosynovitis of the bilateral wrist extensor, extensor carpi ulnaris, and flexor carpi ulnaris tendons.  Additionally, presumptive service connection for the Veteran's bilateral wrist disabilities is not warranted, as there is no evidence of arthritis of either wrist within a year of the Veteran's separation from service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claims, that doctrine does not apply, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	Analysis: Left Hand

As detailed above, to establish service connection, there must be evidence of: a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  Thus, without competent evidence of a current disability, service connection cannot be granted.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability," and "[i]n the absence of proof of a present disability[,] there can be no valid claim.").  That a condition or injury occurred in service alone is not enough; there must be competent evidence of a disability resulting from that condition or injury.  See, e.g., Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).  

With respect to the required Shedden element of a current disability, the weight of the evidence of record is against a finding that a left hand disability, to include arthritis, currently exists or has existed at any time during the course of the appeal.  Crucially, the April 2010 VA examiner found that the Veteran's left hand was negative for any current diagnosis.  Moreover, the examiner's finding is highly probative because it was based on a thorough examination of the Veteran, in addition to consideration of relevant evidence of record.  The examiner specifically addressed service treatment records pertaining to the Veteran's claimed left hand disability and acknowledged the Veteran's contentions that she has had constant pain since military service that has increased over time.  However, in addition to a lack of any objective findings on physical examination, the examiner stressed that there was no documentation of treatment for the Veteran's claimed left hand disability following service.  Additionally, the April 2010 X-ray of the Veteran's left hand was unremarkable, as there was no evidence of significant degenerative changes, fractures, or dislocation.  

As noted above, a claimant can establish a current disability if the evidence of record shows a disability at the time of the claim or during the pendency of the claim, even if the claimed condition resolves prior to adjudication.  See McClain, 21 Vet. App. at 321.  However, there is no objective medical evidence of any diagnoses pertaining to the Veteran's left hand during the course of the pendency of the Veteran's claim.  Thus, as the only competent medical evidence of record weighs against a finding of a current disability, entitlement to service connection for the Veteran's claimed left hand disability cannot be established.  

The Board recognizes the Veteran's lay testimony of record and acknowledges that the Veteran is competent to testify as to observable symptomatology she has experienced since service, such as pain and weakness.  See, e.g., Layno, 6 Vet. App. at 469-70.  However, to the extent that such symptomatology satisfies the criteria for a current left hand disability, the Board places far greater weight on the April 2010 VA examiner's finding that the Veteran had no current left hand disability, which, as set forth above, relied upon physical examination of the Veteran and a review of pertinent evidence, including diagnostic imaging.  There is no evidence of record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of a musculoskeletal disorder of the left hand.  Further, diagnosing a musculoskeletal disorder, such as arthritis, is beyond the scope of lay observation and therefore must be competently diagnosed by a medical professional.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute a competent clinical diagnosis of a current left hand disability, to include arthritis.  See 38 C.F.R. § 3.159(a)(1).  

Finally, as set forth above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Although the Veteran's claim was for service connection for arthritis from a left hand injury, there is no indication in the record of left hand arthritis.  Thus, as the record does not contain any evidence of arthritis of the left hand within one year of separation from service, service connection on a presumptive basis is not warranted.  

Thus, despite the Veteran's in-service treatment for a left hand injury and the Veteran's reports of chronic left hand pain, the weight of the evidence is against a finding that the Veteran has had a left hand disability at any time during the course of the appeal.  In the absence of any current diagnosed disability, service connection cannot be granted on a direct basis, and the Veteran's claim must fail.  See Shedden, 381 F.3d at 1167; Degmetich, 104 F.3d at 1332; Gilpin v. Brown, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  Additionally, presumptive service connection is not warranted, as there is no evidence of record of left hand arthritis within a year of the Veteran's separation from service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the Veteran's claim of entitlement to service connection for a left hand disability must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a left wrist disability, diagnosed as De Quervain's disease and tenosynovitis of the wrist extensor, extensor carpi ulnaris, and flexor carpi ulnaris tendons, is denied.  

Entitlement to service connection for a right wrist disability, diagnosed as De Quervain's disease and tenosynovitis of the wrist extensor, extensor carpi ulnaris, and flexor carpi ulnaris tendons, is denied.  
Entitlement to service connection for a left hand disability is denied.  


REMAND

Before a decision can be reached on the below claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

	Right Elbow

The Veteran contends that she is entitled to service connection for a right elbow injury.  Specifically, the Veteran maintains that she has chronic pain from a right elbow injury that occurred during active duty service.  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also Barr v. Nicholson, 21 Vet. App. 311, 311-12 (2007) (detailing that once VA undertakes the effort to provide an examination, it must ensure that the claimant receives an adequate examination).  

The Veteran was afforded a VA examination pertaining to her claimed right elbow disability in April 2010.  The examiner gave a diagnosis of right elbow non-specific inflammatory pain, noting a negative tennis elbow examination and negative Tinel's sign.  The examiner also referenced an X-ray report demonstrating minimal spurring at the coronoid process, but no evidence of joint effusion, fracture, or dislocation.  The Board notes that on review of the full April 2010 VA X-ray report pertaining to the Veteran's right elbow, there was an impression of minimal degenerative change.  As the minimal degenerative change was not mentioned in the VA examination report, it is unclear whether the examiner overlooked this information or found that it was not pertinent.  Additionally, the Board observes that VA treatment records dated after the April 2010 VA examination, such as an April 2012 VA women's health clinic note and a May 2012 VA occupational therapy note, indicate assessments of (likely) lateral epicondylitis.  In light of this history, a supplemental medical opinion addressing current diagnoses pertaining to the Veteran's claimed right elbow disability is necessary on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311-12; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that under the VA's duty to assist, medical examinations must consider the records of prior medical examinations and treatment to assure a fully informed examination).  

	Upper Respiratory Disorder, Skin Disorder, Pharyngitis, Memory- and Sleep-Related Disorder, and Early Menopause 

The Veteran also claims entitlement to service connection for an upper respiratory disorder, a skin disorder, pharyngitis, a memory- and sleep-related disorder, and early menopause.  As set forth in her October 2012 claim, August 2013 statement, December 2013 notice of disagreement, and October 2014 VA Form 9, the Veteran specifically contends that these claimed disabilities are due to exposure to chemicals and/or other environmental hazards during her assignment to Fort McClellan from approximately November 1984 to May 1985.  

In particular, the Veteran asserts that she was exposed to herbicides, including Agent Orange; mustard, sarin, and CS gasses; asbestos; ionizing radiation; PCBs; various bacterial, nerve, and chemical agents; and contaminated water while stationed at Fort McClellan.  The Veteran contends that she was exposed to asbestos by nature of being housed in barracks that were constructed with asbestos.  She maintains that her duties as a military police officer required her to unmask during "CS Gas House qualifications" on several occasions and to be near staging fields and roads during chemical releases.  In support of her contentions regarding exposure to contaminants, the Veteran provided a printout from the Disabled American Veterans website's members' portal in October 2012, which discusses various contamination associated with Fort McClellan.  

Under VA regulations, certain enumerated diseases associated with exposure to herbicide agents, such as Agent Orange, as well as radiation, may be subject to presumptive service connection if certain qualifications are met.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(d)-(e).  However, the Board notes that where presumptive service connection associated with such exposure does not apply, a veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

VA has established a procedure for verifying potential herbicide exposure on a factual basis when a veteran alleges exposure to herbicides in locations other than the Republic of Vietnam, the Korean Demilitarized Zone, or Thailand.  See generally VBA Manual M21-1, IV.ii.1.H.7.a (last accessed Aug. 31, 2016).  For instance, when a veteran provides approximate dates, location(s), and nature of the alleged exposure to herbicides, VA's M21-1 Adjudication Procedures Manual directs that a detailed statement of the veteran's claimed herbicide exposure be sent to the Compensation and Pension Service and that a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as claimed.  See id.  If exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC), or the RO's JSRRC coordinator, for appropriate action.  See id.  VA has also established procedures for developing claims involving other potential environmental hazards.  See generally VBA Manual M21-1, IV.ii.1.I.6, IV.ii.2.C.5 (last accessed Aug. 31, 2016).  

Based on the foregoing, the Board finds that the RO should attempt to verify the Veteran's alleged chemical and/or other environmental hazard exposure at Fort McClellan following the procedures provided in VA's M21-1 Adjudication Procedures Manual.  As noted above, the Veteran reports that she was stationed at Fort McClellan from November 1984 to May 1985.  

Additionally, as detailed above, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  Based on a review of the Veteran's service treatment records, the Veteran was assessed with, or treated for, upper respiratory infections, difficulty breathing, a rash on the entire body, acne vulgaris, and tiredness of questionable etiology during active service.  Moreover, the Veteran's post-service medical treatment records indicate that during the course of the instant claims on appeal, the Veteran has sought treatment for, or has been assessed with, upper respiratory infection, tinea versicolor, skin pigmentation changes consistent with poikiloderma of civette, and tiredness.  Thus, the record indicates that the Veteran's claimed upper respiratory disorder, skin disorder, and memory- and sleep-related disorder may be associated with an in-service event, injury, or disease.  Accordingly, VA examinations are warranted on remand to determine the nature and etiology of these claimed disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

With respect to the Veteran's claim of entitlement to service connection for pharyngitis, the Board notes that the Veteran was afforded a VA examination in July 2013 that pertained to sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx.  The examiner noted that the Veteran had no evidence of pharyngitis at the time of the examination, and therefore, the examiner did not provide an etiology opinion with respect to the Veteran's pharyngitis claim.  However, given that the Veteran has complained of a chronic sore throat since service, the Board finds that a clarifying medical opinion concerning the Veteran's claimed pharyngitis disability is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Caffrey, 6 Vet. App. at 381.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  
   
2.	The RO should attempt to verify the Veteran's alleged chemical and environmental hazard exposure while stationed at Fort McClellan between November 1984 and May 1985 following the procedures set forth in VA's M21-1 Adjudication Procedures Manual.  

If sufficient information is not provided to make such a request, or if attempts to verify the relevant information are not successful, the Veteran must be notified of this fact.  All verification efforts must be documented and associated with the Veteran's claims file.  

3.	After completing the development set forth in number (1) above, obtain an addendum medical opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed right elbow disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

(a)  The examiner should clarify whether the Veteran has had a diagnosis of lateral epicondylitis and/or arthritis of the right elbow at any time during the course of the instant appeal, or since March 2010.  

In rendering this opinion, the examiner should, at a minimum, note and discuss the above-referenced April 2010 VA X-ray report of the Veteran's right elbow noting minimal degenerative change, and assessments of (likely) lateral epicondylitis contained in the Veteran's VA treatment records.  

(b)  If so, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) the lateral epicondylitis and/or arthritis of the right elbow was caused by, or is otherwise etiologically related to, the Veteran's active military service.  
            
The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development set forth in numbers (1) and (2) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of her claimed upper respiratory disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  
After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed upper respiratory disability.  

(b)  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to her active military service, to include as due to claimed chemical and other environmental hazard exposure while stationed at Fort McClellan.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.	After completing the development set forth in numbers (1) and (2) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of her claimed skin disorder.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed skin disorder.  

(b)  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to her active military service, to include as due to claimed chemical and other environmental hazard exposure while stationed at Fort McClellan.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

6.	After completing the development set forth in numbers (1) and (2) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of her claimed memory- and sleep-related disorder.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed memory- and sleep-related disorder.  

(b)  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to her active military service, to include as due to claimed chemical and other environmental hazard exposure while stationed at Fort McClellan.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  
            
7.	After completing the development set forth in numbers (1) and (2) above, obtain an addendum medical opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed pharyngitis disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  
            
(a)  The examiner should clarify whether the Veteran has had a diagnosis of pharyngitis at any time during the course of the instant appeal.  

In rendering this opinion, the examiner should address the Veteran's contention regarding a chronic sore throat since service.  

(b)  If the examiner opines that the Veteran has had a diagnosis of pharyngitis at any time during the course of the appeal, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to her active military service, to include as due to claimed chemical and other environmental hazard exposure while stationed at Fort McClellan.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

8.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


